Case 2:19-cv-00486-JLB-MRM Document 61 Filed 12/29/20 Page 1 of 1 PageID 288




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

HILERMISE ENOCK,

             Plaintiff,

v.                                            Case No. 2:19-cv-00486-JLB-MRM

EXPERIAN INFORMATION SOLUTIONS,
and VERIZON WIRELESS PERSONAL
COMMUNICATIONS LP d/b/a/ VERIZON
WIRELESS,

             Defendants.
                                        /

                                      ORDER

      Plaintiff has filed a joint stipulation of voluntary dismissal with prejudice of

her claims against the sole remaining Defendant under Federal Rule of Civil

Procedure 41(a)(1)(A)(ii). (Doc. 60.) The stipulation is self-executing. Anago

Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012). Plaintiff’s claims

are DISMISSED WITH PREJUDICE. The Clerk is DIRECTED to terminate

any pending deadlines and close the file.

      ORDERED in Fort Myers, Florida, on December 29, 2020.
